Title: To George Washington from Udny Hay, 2 January 1781
From: Hay, Udny
To: Washington, George


                        
                            Sir,
                            Poughkiepse 2nd Jany 1781
                        
                        Anxious about the supplies of the Army, and certain they must be nearly if not altogether destitute of flour,
                            and seeing the river this morning nearly clear of ice, I have sent up the river to hurry to the landings all the flour or
                            even wheat that the different assistants possibly can, and have taken the liberty to desire them if possible to hire
                            vessells and even insure them against damages from the ice if they could not be prevaild on to risque their vessells on
                            other terms, this was stepping out of my own line of Duty perhaps, but I hope the very precarious State of the River, and
                            the necessity of getting an immediate supply down will justify the measure in the opinion of your Excellency, I have
                            however for fear no vessells should be there wrote pressingly to Major  at Fish Kill to forward
                            some up the River with the utmost dispatch.
                        Permitt me to mention to your Excellency that batteaux at this season of the year would perhaps be more
                            convenient than vessells, if hands can be spared for manning them, as, should the weather change suddenly they can be
                            hauld ashore without risque if your Excellency thinks proper to send any be so good as give orders for the officer to call
                            here, that I may have an opportunity of giving him information at what particular landings he will be able to obtain
                            loads. I have the honour to be with every sentement of respect, Your Excellencys, most obedt & very humble
                                Sert
                        
                        
                            Udny Hay
                        
                    